Citation Nr: 0639628	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss with 
vertigo, to include as secondary to the veteran's service 
connected sinusitis and rhinitis.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to hearing loss.

3.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service connected 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the benefits sought on 
appeal.  

While the RO has addressed the issue of entitlement to 
service connection for obesity described as a weight control 
condition, to include as secondary to the veteran's service 
connected bronchial asthma, the veteran did not include that 
issue in his VA Form 9 (Appeal to Board of Veteran' Appeals).  
Therefore the Board does not have jurisdiction of this issue 
and it will not bee addressed in this decision.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
veteran and his representative contend that service 
connection is warranted for all these disabilities.  
Specifically, the veteran contends that his hearing loss and 
tinnitus are the direct result of an incident that occurred 
in the 1980s, when he blew his nose vigorously, and sustained 
a sudden onset of hearing loss and tinnitus.  The veteran 
contends that he blew his nose, which resulted in this 
injury, as a direct result of his service connected 
sinusitis.  Further, the veteran contends that his current 
hypertension is a direct result of the medication, 
specifically the steroids that he must take for his service 
connected bronchial asthma that have cause a weight gain and 
subsequent hypertension.

As to the veteran's claim of entitlement to service 
connection for hearing loss and tinnitus, the Board notes 
that the report of an August 2003 VA examination did indicate 
that, in the physician's opinion, there was no evidence that 
the veteran's hearing loss and tinnitus were secondary to his 
service connected rhinitis and sinusitis, or that these 
service connected disabilities were contributing to his 
hearing loss and tinnitus.

However, since that opinion was rendered, extensive VA 
treatment records were associated with the veteran's claims 
file, which do appear to show a sudden hearing loss and 
tinnitus associated with an episode of viral labyrinthitis in 
May 1986.  Furthermore, an opinion regarding the veteran's 
hearing loss and tinnitus from a private physician was 
received in November 2005.  It indicates that the veteran 
reported his 20 year history of right ear hearing loss, which 
started in the 1980s when he developed severe vertigo and 
sudden hearing loss.  The physician indicated that, in view 
of the veteran's reported history, he thought it was quite 
likely that the veteran had suffered from an acute inner 
membrane rupture at the time he was blowing his nose so 
vigorously, and that this was the presumptive cause of the 
sudden hearing loss that had occurred 20 years earlier.  He 
also noted that the veteran indicated that it was this sinus 
problem which prompted him to blow his nose, which 
subsequently resulted in the sudden hearing loss.

In light of the evidence newly associated with the veteran's 
claim folder, and the private medical opinion which shows a 
possible link between the veteran's service connected 
disabilities and hearing loss and tinnitus, the Board finds 
that the veteran should be provided an additional VA 
examination, considering all evidence of record pertaining to 
the issues of hearing loss and tinnitus.

As to the veteran's claim of entitlement to service 
connection for hypertension, to include as secondary to the 
veteran's service connected bronchial asthma, and the 
medications taken for that disability, recently of record is 
a letter dated August 2006 from one of the veteran's private 
physicians, who indicates that the veteran has had trouble 
with his weight and high blood pressure for many years, and 
is on medication for high blood pressure.  The veteran was 
also noted to have severe asthma and have received several 
steroid shots, as well as oral and inhaled steroids.  The 
physician indicated that steroids were well known to cause 
rather severe weight gain as a side effect.  He further 
indicated that weight gain was a well known factor in causing 
hypertension.  The examiner also noted several other 
medications the veteran was on that could cause weight gain 
and elevation of blood pressure.  In addition, an October 
2003 report of VA outpatient treatment indicated that the 
veteran had steroid related weight gain.  

As the veteran is clearly taking steroids for his service 
connected bronchial asthma, and as evidence is now of record 
that indicates that this medication may be related to the 
veteran's weight gain and hypertension, the Board finds that 
the veteran should be provided with a VA examination to 
address the etiology of his hypertension.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination of his hearing loss and 
tinnitus to ascertain the nature and 
etiology of those disorders.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
medical records and records of a May 1986 
VA hospitalization of the veteran.  
Following the examination and review, the 
examiner is requested to offer comments 
and an opinion as to whether the veteran's 
hearing loss and tinnitus are causally or 
etiologically related to service or to his 
service connected sinusitis and rhinitis.  
Please specifically discuss whether the 
hearing loss and tinnitus documented after 
May 1986 were due to viral labyrinthitis 
or due to the service connected sinusitis 
and rhinitis.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  The veteran should be afforded an 
examination of his hypertension to 
ascertain the nature and etiology of that 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following the 
examination and review, the examiner is 
requested to offer comments and an opinion 
as to whether the veteran's hypertension 
is causally or etiologically related to 
service or to treatment of his asthma with 
steroids.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



